Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
          DETAILED ACTION
REASONS FOR ALLOWANCE
The rejections for Claims 1-20 for non-statutory double patenting are withdrawn in light of the Terminal Disclaimer filed and approved on 2/10/21.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (SCHOFIELD, Patent US No: 6,690,268; TAKANEZAWA, US Pub. No.: 2007-0300272; KIRMUSS, US Pub. No: 2003-0081121; ABRAMS, US Pub. No: 2006-0104600; LAO, US Pub. No: 2005-0100329; RHODES, US Pub. No: 2007-0250194) does not teach nor suggest in detail the limitations: 
“A video system for a vehicle, the system comprising: a rear view mirror housing; a mirror mounted in the rear view mirror housing; a first video camera attached to the rear view mirror housing and configured to capture first video data; a second video camera configured to capture second video data, wherein the first video camera and the second video camera are configured to implement a recording loop; a first video camera memory storing the first video data; a second video camera memory storing the second video  a central control unit configured to receive the first video data from the first camera, the second video data from the second camera, and the audio data from the at least one microphone, wherein the first video camera and the second video camera are synchronized via the central control unit so as to provide an accurate time stamp associated with the respective captured video; wherein lost frames are retrieved by the central control unit from the first video camera memory when it is determined that the first video data received at the central control unit does not include the lost frames; a user input configured to be manipulated by a user; and a display monitor configured to selectively display at least one of the first video data and the second video data”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record SCHOFIELD does not teach or suggest in detail a central control unit that receives first and second video data from first and second cameras, respectively, such that the first video camera and the second video camera are synchronized via the central control unit so as to provide an accurate time stamp associated with the respective captured video.  The prior art is silent as to teaching lost frames are retrieved by the central control unit from the first video camera memory when it is determined that the first video data received at the central control unit does 
SCHOFIELD only teaches a video system for a vehicle includes a rear view mirror housing with a mirror mounted in the rear view mirror housing, a first video camera attached to the rear view mirror housing that captures first video data, a second video camera that captures second video data whereby first and second video cameras record in a loop and store the first and second data in respective memories. The prior art also teaches a microphone that captures audio data whereby the audio data is stored at a central control.  Finally, the prior art discloses a user input and a display monitor configured to selectively display at least one of the first video data and the second video data.  The closest NPL NOIMARK (NOIMARK, “Streaming scenes to MPEG-4 video-enabled devices”, 2003) does not include a central control unit that receives first and second video data from first and second cameras, respectively, such that the first video camera and the second video camera are synchronized via the central control unit so as to provide an accurate time stamp associated with the respective captured video, audio data, or selectively displaying between first and second recording cameras, but does disclose the ability to supply I-Frames from a control server. 
Whereas, as stated above, Applicant’s claimed invention states a central control unit that receives first and second video data from first and second cameras, respectively, such that the first video camera and the second video camera are synchronized via the central control unit so as to provide an accurate time stamp  respective captured video.  The invention also claims lost frames are retrieved by the central control unit from the first video camera memory when it is determined that the first video data received at the central control unit does not include the lost frames. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-12 and 14-21 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481